Title: From James Madison to Congress, 18 January 1816
From: Madison, James
To: Congress


                    
                        
                            18th January—1816
                        
                    
                    The accompanying extract from the occurrences at Fort Jackson, in August 1814 during the negociation of a Treaty with the Indians, shews that the friendly Creeks wishing to give to General Jackson, Benjamin Hawkins and others a national mark of their gratitude and regard, conveyed to them respectively a donation of land, with a request that the grant might be duly confirmed by the Government of the United States.
                    Taking into consideration, the peculiar circumstances of the case, the expediency of indulging the Indians in wishes which they associated with the Treaty signed by them, and that the case involves an inviting opportunity for bestowing on an officer who has rendered such illustrious services to his Country, a token of its sensibility to them, the inducement to which cannot be diminished by the delicacy and disinterestedness of his proposal to transfer the benefit from himself: I recommend to Congress that provision be made for carrying into effect the wishes and request of the Indians as expresse⟨d⟩ by them.
                    
                        
                            James Madison
                        
                    
                